A motion for rehearing has been filed, based upon the following propositions: *Page 526 
(1) The court erred in holding that engineers' and attorneys' fees are properly chargeable against abutting property and property owners and may be included in an assessment against such property and the owners thereof.
(2) The court erred in holding that the word "work" as used in sections 3668 and 3669, Code 1915, is synonymous with the word "improvement."
(3) Sections 3668 and 3669, Code 1915, contain the only authority under the laws of this state to make any assessment whatsoever against abutting property or the owners thereof in connection with paving. Said sections expressly confine the amount of the assessment to the contract price of the physical work, and therefore do not authorize the inclusion of engineers' and attorneys' fees, and the court erred in holding that they may be included.
(4) The court erred in holding that the case of Ellis v. New Mexico Construction Co., 27 N.M. 312, 201 P. 487, determined or adjudicated that engineers' or attorneys' fees, or both, may be included in an assessment against abutting property, and the owners thereof, in a paving program.
(5) The court erred in holding that compensating engineers and attorneys on a contingent basis, in connection with a paving program, does not violate sound public policy.
(6) The court erred in holding that the validity of the contract to compensate Messrs. Hall and McGhee because of prior employment of an antagonistic nature cannot be litigated in this proceeding.
The first three propositions are to the effect that our interpretation of the statute is incorrect. We have carefully reconsidered the matter, and are still entirely satisfied with our former conclusion.
In regard to the application of Ellis v. New Mexico Construction Co., 27 N.M. 312, 201 P. 487, we are not so well satisfied, and we will withdraw that portion of the opinion, basing our conclusion solely upon what we deem *Page 527 
to be the proper interpretation of the statute as heretofore set out.
We are unable to see how any supposed sound public policy forbids the compensation of engineers and attorneys upon a percentage basis, so long as they have no power or discretion to control the proceedings or determine the amount or extent of the improvements. The doctrine has application only to those public officers who have discretion, and whose judgment might thereby be warped, and who might thereby be led into temptation to betray a public trust.
Whether we are correct in holding that the question of eligibility of Messrs. Hall and McGhee to serve the city of Clovis in the premises was not litigable in this case, as we believe we are, the fact remains that the district court, upon sufficient evidence, found upon the facts that they were eligible, thus, in any event, obviating the question.
The motion for rehearing will therefore be denied, and our former conclusion will be adhered to, and it is so ordered.
BICKLEY and WATSON, JJ., concur.